Citation Nr: 0333624	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ear fungus.

4.  Entitlement to service connection for skin cancer as a 
result of ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision.  In that decision, 
the RO denied claims for service connection for bilateral 
hearing loss, tinnitus, and ear fungus.  It also denied 
service connection for squamous cell skin cancer as a result 
of exposure to ionizing radiation.   The veteran timely 
perfect an appeal of this decision.

A hearing before a traveling member of the Board was 
scheduled at the veteran's request in September 2003.  The 
veteran failed to report for this hearing.

The issue of entitlement to service connection for squamous 
cell skin cancer as a result of ionizing radiation will be 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began during 
his active military service.

2.  The veteran's tinnitus is associated with and due to his 
bilateral hearing loss.

3.  The veteran's current ear fungus, diagnosed as recurrent 
fungal infection of the external auditory canal, was not 
present during service or for many years thereafter, and it 
was not caused by any incident of service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.§§ 3.303, 3.310 
(2003). 

2.  Ear fungus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from June 1943 
to November 1946.  His enlistment examination, performed in 
June 1943 noted essentially normal findings throughout.  His 
service medical records indicate that he was treated for 
catarrhal fever in November 1944.  The report indicated that 
he responded to routine treatment and was released back to 
duty after five days.  His separation examination, performed 
in September 1946, noted that his ears were free of disease 
or defects.  Hearing tests performed at that time noted 
results of 40/40, bilaterally for watch tick test; 20/20, 
bilaterally for coin click test; 15/15, bilaterally for 
whispered voice test; and 15/15 bilaterally for spoken voice 
test.  The report also noted that his skin was normal.  

In May 1998, the veteran filed a claim seeking service 
connection for bilateral hearing loss, tinnitus, and ear 
fungus.  He also claimed service connection for residuals of 
radiation test, including skin cancer and lymphoma. 

In support of his claim, post service medical treatment 
records were obtained for multiple private physicians.  

A treatment summary letter, dated in March 1988, noted that 
he had underwent a biopsy of a lesion on his lower lip which 
proved to be an invasive squamous cell carcinoma.  In April 
1988, he underwent an excision of carcinoma of the lower lip 
and a vermilionectomy of the lower lip.  Treatment reports, 
dated in 1989 and 1990, noted diagnosis of solar keratosis.  

In March 1991, the veteran underwent a biopsy of an abdominal 
mass.  The report noted that because it was a fragmented 
biopsy and not an intact lymph node, the diagnosis of 
malignant lymphoma would be difficult, and a hemato 
pathologist would have to review this case.  An addendum to 
the report noted neither physician could make a specific 
diagnosis of malignant lymphoma.  
 
In July 1991, the veteran underwent a biopsy of a lesion on 
the left ear.  The biopsy noted a diagnosis of basal cell 
carcinoma.  

A September 1992 treatment report noted lesions of actinic 
keratosis on the back, left ear, nose and lip.  

A treatment report, dated in March 1994, noted that he 
underwent a biopsy of a retroperitoneal mass, fine needle 
aspiration.  The report concluded with a diagnosis of 
numerous small lymphoid cells with focal plasmacytoid 
features.  Subsequent treatment records indicate that he 
underwent chemotherapy for lymphoma.

Treatment reports, dated in July 1994 and in October 1994, 
noted diagnoses of actinic keratosis, involving multiple 
areas of the veteran's head.  

A November 1994 treatment report noted that he underwent the 
desiccation and curettage of squamous cell carcinoma on the 
right hand.  

An operative report, dated in February 1995, noted that the 
veteran underwent the excision of a lesion with frozen 
section and complex repair.  The report noted a post-
operative diagnosis of squamous cell carcinoma or 
keratoacanthoma of the lower lip.   It also noted that he had 
undergone a resection of a lesion on the lower lip 
approximately five years earlier for carcinoma.  A biopsy 
report, dated in February 1995, noted a diagnosis of lesion, 
lower lip: infiltrating keratinizing squamous cell carcinoma.  

A dermatology report, dated in March 1998, noted that a 
specimen was taken from the right neck.  The report concluded 
with a diagnosis of acantholytic squamous cell carcinoma, 
well-differentiated, invasive.  

A dermatology report, dated in April 1998, noted that a 
specimen was taken from his right neck.  The report noted a 
diagnosis of actinic keratosis, with no evidence of residual 
squamous cell carcinoma.  

In July 1998, the RO sent correspondence to the veteran 
requesting information regarding his inservice exposure to 
radiation.  The veteran responded to this request that same 
month.  He indicated that he was onboard that YTB 537, 
Nanigo, which was present at operation Crossroads, the Bikini 
atom bomb test which occurred in approximately March 1946.  
He indicated that the ship was approximately 8 to 9 miles 
from ground zero at the time of the explosion.  Following the 
explosion, he indicated that his ship moved toward ground 
zero within 1/2 mile of the bombed ships, where he remained for 
one day.  He indicated that he did not wear a film badge 
while participating in this test.  He also submitted pictures 
of the ships that had been bombed following the test.  In 
discussing his post service employment, the veteran indicated 
that he drove a truck until 1949, then went to plumbing trade 
school, and worked at a GM assembly plant until 1955.   
Thereafter, he worked as an automotive mechanic until his 
eventual retirement in 1990.  

In January 1999, a VA audiological examination was conducted.  
The report noted the veteran's complaints of longstanding 
hearing loss and constant tinnitus which he attributes to 
noise exposure in the military.  He indicated that he was 
treated while in the South Pacific for fungal infections in 
his ears, and that they have continued to flair up every six 
months since that time.  He reported post-military history of 
noise exposure that was not remarkable, he work as an auto 
mechanic for many year.  Pure tone threshold testing revealed 
a mild loss in the low frequencies sloping to a moderate to 
severe loss.  Word recognition ability was good to excellent 
for both ears.  Tympanometry revealed stiffened middle ear 
systems with normal middle ear pressure.  The report 
concluded with a diagnosis of bilateral sensorineural hearing 
loss with constant tinnitus.  Threshold were greater than 
would be expected compared to age related norms.  The VA 
examiner also commented that the degree and configuration of 
the loss and the presence of tinnitus are consistent with the 
veteran's reported history of noise exposure.  The VA 
examiner further noted that the veteran's repeated fungal 
infections should be evaluated by an ear specialist to 
evaluate the residual effects of the repeated fungal 
infections.  

In January 1999, a VA examination for ear disease was 
conducted.  The report noted the veteran's history of 
recurrent drainage from his ears, particularly his right ear, 
since being in the military.  Physical examination of the 
ears revealed redness of the external auditory canals, 
particularly on the right.  The report concluded with a 
diagnosis of recurrent fungal infection of the external 
auditory canals.

A letter from the Defense Threat Reduction Agency (DTRA), 
dated in September 1999, indicated that the veteran had been 
confirmed as a participant of Operation Crossroads, a series 
of two nuclear weapon tests conducted at the Pacific Proving 
Ground in July 1946.  The external dose summary indicates 
0.000 rem neutron and total reconstructed 0.0 rem gamma, with 
an upper bound of 0.1 rem gamma.  The internal dose summary 
indicates the veteran's (50-year) committed dose equivalent 
to all organs was 0.0 rem.  The veteran's dose to the skin at 
all cancer sites was 0.1 rem.  The veteran was 20 years old 
when exposed to ionizing radiation in Crossroads.  

In October 1999, an opinion was requested concerning the 
relationship between the veteran's disabilities and exposure 
to radiation in service from the Under Secretary for Health.  

In November 1999, a medical opinion was received from the 
Under Secretary of Health.  The report noted that the DTRA 
estimated that the veteran was exposed to the following doses 
of ionizing radiation during military service: external 
neutron - 0.000; external gamma - 0.0 rem with an upper bound 
of 0.1 rem; internal total (50-year) committed dose 
equivalent to all organs - 0.0 re, and skin dose to all 
cancer sites - 0.1 rem.  The opinion letter stated that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
does not provide screening doses for skin cancer.  Skin 
cancer usually has been attributed to ionizing radiation at 
high doses, e.g. several hundred RADS.  Excess numbers of 
basal cell cancers also have been reported in skin which 
received estimated doses of 9-13 rads in the margins of 
irradiated areas (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 325 to 327).  An 
increased risk for basal cell but not squamous cell skin 
cancers has been seen in atomic bomb survivors (Ron et al., 
Skin tumor risk among atomic-bomb survivors in Japan, Cancer 
Causes and Control, Volume 9, 1998, page 395).  In light of 
this, the letter opined that it was unlikely that the 
veteran's multiple squamous and basal cell skin cancers can 
be attributed to exposure to ionizing radiation in the 
service.

A letter from the Director of the Compensation and Pension 
Service Director, dated in December 1999, noted that they 
agreed with the medical opinion received from the Under 
Secretary of Health that advises it is unlikely that the 
veteran's multiple squamous and basal cell skin cancers can 
be attributed to exposure to ionizing radiation in service.  
As of a result of this opinion, and after reviewing the 
evidence in its entirety, the letter opined that there was no 
reasonable possibility that the veteran's disabilities were 
the result of such exposure.  The letter also noted that the 
veteran was diagnosed with lymphoma on March 9, 1994, and 
that lymphoma is one of the diseases for which presumptive 
service connection will be established if diagnosed in 
radiation-exposed veterans.

In April 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  In April 2002, the 
veteran responded with a letter indicating that he had no 
further evidence to submit in support of his claim. 

II.  Analysis

The veteran is claiming service connection for bilateral 
hearing loss, tinnitus and ear fungus.  The file shows that 
through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims, and of the respective 
duties of him and the VA to obtain evidence.  Identified 
medical records have been obtained to the extent possible, 
and a VA examination has been provided.  The notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

A.  Hearing Loss and Tinnitus

The veteran has alleged that his exposure to loud noise 
during service has resulted in his current hearing loss and 
tinnitus.  

A review of his service personnel records indicate that he 
served onboard the U.S.S. Zellin and the service craft YTB-
537 during his active duty service.  He was also awarded the 
Asiatic Pacific ribbon, and was a participant of Operation 
Crossroads, a series of nuclear weapon tests conducted at the 
Pacific Proving Ground in July 1946.  Accordingly, the Board 
accepts the veteran's contentions that he was exposed to 
significant noise levels during service.

A review of his service medical records is silent as to 
treatment or complaints of hearing loss or tinnitus during 
service.  Moreover, his report of separation, dated in 
September 1946, noted essentially normal findings regarding 
his hearing acuity and ears. 

In January 1999, a VA audiological examination was conducted.  
The report noted the veteran's complaints of longstanding 
hearing loss and constant tinnitus which he attributes to 
noise exposure in the military.  He indicated that he was 
treated while in the South Pacific for fungal infections in 
his ears, and that they have continued to flair up every six 
months since that time.  The examiner noted that his post-
military history of noise exposure that was not remarkable, 
and that he work as an auto mechanic for many years.  Current 
hearing loss disability of both ears, under the standards of 
38 C.F.R. § 3.385, was shown.  Tympanometry revealed 
stiffened middle ear systems with normal middle ear pressure.  
The report concluded with a diagnosis of bilateral 
sensorineural hearing loss with constant tinnitus.  The VA 
examiner noted that threshold were greater than would be 
expected compared to age related norms.  The VA examiner also 
commented that the degree and configuration of the hearing 
loss and the presence of tinnitus are consistent with the 
veteran's reported history of noise exposure.  See also, 2 
Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988) (While there are multiple causes of tinnitus, some 
medical authorities indicate it often accompanies or stems 
from sensorineural hearing loss).  

Based on all the evidence, the Board finds that the veteran's 
current bilateral hearing loss and tinnitus are due to 
service noise exposure.  These conditions were incurred in 
active service, and service connection is warranted.  The 
reasonable doubt doctrine has been considered.  38 U.S.C.A. 
§ 5107(b). 

B.  Ear fungus

The evidence shows that the veteran served on active duty 
from June 1943 to November 1946.  His service medical records 
are silent as to complaints of or treatment for ear fungus.  
His separation examination, performed in September 1946, 
noted that his ears were free of disease or defects.  

The first reported post-service complaint of or treatment for 
ear fungus is not until the veteran's claim for service 
connection received in May 1998, fifty-two years after his 
discharge from the service.  Despite the veteran's claims 
that this condition was initially incurred during service, 
there is no showing of medical treatment for this condition 
during this extended period.  

The medical evidence does not suggest that the veteran's 
current recurrent fungal infection of the external auditory 
canals, first shown many years after active duty, is related 
to his service.  The veteran, as a layman, is not competent 
to offer medical opinions on this point. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The weight of the credible evidence demonstrates that his ear 
fungus, diagnosed as recurrent fungal infection of the 
external auditory canal, began many years after the veteran's 
active duty and was not caused by any incident of service.  
The condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection , the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for ear fungus is denied.


REMAND

The veteran is claiming service connection for squamous cell 
skin cancer as a result of ionizing radiation. See 38 C.F.R. 
§ 3.311 (2002). 

In September 1999, the Defense Threat Reduction Agency 
(DTRA)) confirmed that the veteran was present at Operation 
CROSSROADS, a series of two nuclear weapon tests conducted at 
the Pacific Proving Ground in July 1946.  An external dose 
summary indicated 0.000 rem neutron and a total reconstructed 
0.0 rem gamma, with an upper bound of 0.1 rem gamma.  The 
internal dose summary indicates the veteran's (50-year) 
committed dose equivalent to all organs was 0.0 rem.  The 
veteran's dose to the skin at all cancer sites was 0.1 rem.  
The veteran was 20 years old when exposed to ionizing 
radiation in Crossroads.  

Applying this data with other evidence of record, the Under 
Secretary for Health (USH) opined in November 1999 that it is 
unlikely the veteran's multiple squamous and basal cell skin 
cancers can be attributed to exposure to ionizing radiation 
in service.  Relying on this opinion, and following review of 
the evidence in its entirety, the Under Secretary for 
Benefits (USB) opined that there is no reasonable possibility 
that the veteran's disability was the result of such 
exposure.

On May 8, 2003, the National Research Council ("NRC"), at 
the request of Congress, released a report titled "A Review 
of the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The report concluded that the 
methodology used by the DTRA for estimating radiation doses 
resulted in average doses that were generally valid, although 
the upper bound values in certain cases had questionable 
validity.  The affected cases involve veterans who were 
confirmed or assumed participants in U.S. atmospheric nuclear 
testing and in the post-war occupation of Hiroshima and 
Nagasaki.  Thereafter, DTRA devised new methods for 
reconstructing dose estimates.  Under these circumstances, 
the Board believes that a reconstructed dose estimate should 
be obtained from DTRA.

Accordingly, this case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for skin cancer and lymphoma.  
After securing necessary releases, the RO 
should obtain copies of the related 
medical records which are not presently 
contained in the claims file.  

2.  Obtain a revised dose assessment from 
the DTRA, to include a skin dose summary.  
This assessment should be prepared under 
the DTRA's revised methodology, which was 
put into effect after May 8, 2003.  

3.  After completing the above-mentioned 
development, the case should be referred 
to the USB for an advisory opinion 
consistent with the requirements of 38 
C.F.R. § 3.311.  If the USB is unable to 
conclude that it was at least as likely 
as not, or that there is no reasonable 
possibility, that the veteran's skin 
cancer was secondary to radiation 
exposure, the case should then be 
referred by the USB to an outside 
consultant for further development 
consistent with 38 C.F.R. § 3.311.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the Veterans Claims 
Assistance Act of 2000 have been 
completed in full. The RO should then 
readjudicate the veteran's claim for 
service connection.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals




 

